282




 OFFICE OF THE A-ITORNEY GENERAL    OF   TEXAS
                    AUSTIN




Hon. Bert Ford, Admlnlstrator
?exa8 Liquor Control Eoard
AU&in, Texas
Gear Sir1




         Ymtlon 25.
    of the Texee Llqu
    part a8 tollowar




                          rant door to
                        in direct line




    looatlon would be within three hundred feet
    of a churoh. It 1s agreed by the applicant
    and the protestantthat the city where this
    petit is located he8 a v&lid ordinanoe pro-
    hibitlng the looet’,onof a liquor establieh-
    nent within three hundred feet of e churoh.
                                                      X83




Ron. Bert Ford, Fage 2


           *I have before ~8 the sworn statwent
     or the County Surveyor ot the Couiit7 uhere
     said pemit la located, which reads as tol-
     lOWB3
               **That, I a:IE
                            the County SW-
         veyor for Xiahlta County, and have
         aado a measurement from the center
         of the Bert door of the Salvation
         Army Citadel located at 810 7th
         Street, Wiohita Falls, Texas, to
         the Front door of the ymnlsea looat-
         ed at 702-A Scott Street, Wlohita
         Falls, Texas, and find it to be Three
         Hundred and rive-tenth8 (300.2) and,
         that, thl8 measurement war nads to
         oonforreto Section 25(a), krtlole
         I, of the Texas I.lq’JorControl iat.*
         Y!he building, a part ot'wblab la uaad
    for a ohuroh, has two atorleo. The lower
    floor hae what 1s deslgdated e8 a west door
    which opens ircm the retreatdirectly into
    the chapel. No part of the building ia used
    for ahuroh purposes except the chapel, whloh
    is on tne lower floor. Tha west door nen-
    tloned above la the door referred to in the
    affidavit of the County Surveyor.
          *The building also has another door open-
    ing from the street, known as the east door,
    rhioh does not open dlreotly hnto the ohapel,
    but opens into a hall from whloh the etairs
    lead to the eeoond floor. mere Is also
    another door from the hall whlah leads into
    the chapel. ‘!%asecond stcry of the building,
    it 1s agreed, la not used for ahurch purposes.
    It 1s also agreed by all ooncerned that the
    eaat door la rlthln three hundred feet of the
    proposed liquor store location.

         *Doe6 the front  door in this ease man
    the door leading  from the atreet dlreatlr
    into the ohapel, or does ft man the other
9on. Bert Ford, rage 3


     door which opena into the hall, irk which
     another door leeda lhto the chapel? In
     other worda, is the Admlnlatrator justified
     In finding which door 1s the main door to
     the chapel, or doe8 the word (front door'
     mean any door to the bufldIng?"
          Article 66d-%fa, Vernon*8 iianotatedPenal Code
read8 aa follows:
          *The Coimlaaloners*      Court   0r any   county
     ln the territory thereof outside incorporated
     oitle8 and torn8 end the governing authorl-
     tiea cf any city or town wlthln the corporate
     llelta of any such cltp or tcwn may prohibit
     the aale of alooholle beverage8 by any dealer
     where the plaoe of buslnesa of any auoh dealer
     la within three hundred (300) feet of any
     church, public school or public hospital, the
     neaaurementato be along the property lines
     oi the street fronts and from front door to
     rront door and in dlreat line aorosa interaec-
     Mona where    they   ooour.

          as we oonatrue your opinion request you are prl-
marlly interested in detenmlnlngwhich door cr doors of the
preudeea desorlbed constitute the *front door* or Front
doora* of 8ald premise8 In acoordance with Section 23(a)
of Artiale I of the Texas Liquor Control Atit.
          The question is not without difficulty and we
have been unable to rind any casa whioh ccntalna a deflni-
tlon of the term Wfront door-.  However, we shall lllus-
trate how the courts have construed the term "front" in
varloua altuatlone.
            *The rront of a lot, 1s very well known
     to be that art of the same whloh fBeC8 a
     atraat   or a E reeta.    It cay frop    on one at eet
     zsl,’ a~tl~a7,      front  on two.    h%at la the Lent
                       aterminableby it8 raolng upon a
     public street or streeta.* Dee f*olneava.
     Dorr, 31 Iowa 89, 93.
                                                             285



Eon.   Part Ford, Pege 4


            *Any side or face of a buildllngla the
       front, although the word is Itoreoamonly
       used to denote the entranoe alde....  Pack-
       rront, rear-front, or four fronts of a house
       em all terms in comon use - and there la
       no reason why a building should not *front*
       on two, three or four streets, or that two,
       three or four streets should not be 'in front
       thereof'1 all such streets would, I think,
       Voonfront.*the building." Re Dianlok, 3 Cnt
       1 111061 - Note 4(a) 27 Corpus Jurla, page
       910.
            'The *front property line', wlthln the
       restrlatlon of deed6 of property platted
       into lots that no building shall be erected
       wlthih 20 feet of the front proparty line
       of any street, includes, in the case of a
       corner lot, the line of the street on which
       is the aide of the lot, es well es the line
       of the street on which the lot faoe8.e
       9cateravs. Collins (R. J. Ch.) 70 A. 984,
       citing Des Yolnes vs. Dorr, 31 Iowa, aa, 93.
          Xe think the term "front door" should be aon-
.atruedao aa to give effect  to the language wed in Seo-
tlon 25 (a) of Article 2 of the Texas liquor Control Act
and ao aa to give effect to the evident   intention of the
Legislature in the passage of the aot. In aooordance
with auoh oonstruotion  we think it was the intention  of
the Iaglalatve to allow the governing authority of
oitlea, towns a%d countlea the right to prohibit the sale
of alcoholic beverages by any deele- -&ore the plaae of
buelneas of such dealer  was nlhlh the prohibited distance
frar.a church, public school or hospital, using the basis
of rueeaurementoutlined by tte statute.
          viethink the term "front door" es uaed in said
atetute mane any outside entrhnoe door facing or front-
ing a public street. Therefore a church, aohool, hospital
or liquor dealer*8  place of bualnese could have one or
kore "front doora*',dependent upon the facts in the case.
   think there shculd be at least 300 feet between tha
:.7e
                                                                 286



Hon. Hert     ?ord,   Page   S



*rrfm  door’*or any 0r the 'rront doors" of suoh places,
using the sy8t.m of Eeamremcnt  outlined by the statute.
          Viith rererenoe to the faete stated in your
letter We are of the opinion that the Vert   door of the
ahapel”, a8 reterred to in your letter, is the *'front
door” or said ohepel.

           You tiate in your letter that the building i8
a two-story  building  a&I that no part or the buildiig  ir
wed   for church purpose8  exoept  the ohapel which i8 on the
~ouor rloor. You a180 rtate     that.th b ildi    ha8 another
ifoor o~~nninorrcm the 8treet known ai tube nc%    dooF.
whioh 2088 not open dfreatly into the chapel, but open8
into n hall from which the &air8 lead to the seaond
rloor.   There ir also another door whioh lead8 from the
hall into the chapel. 38 think that the sea& dooP
de8oribed In your letter 16 not a Cart of the chapel end
ib l?ot% *front door" or the chapel. Ke think that the
lnr.erdoor leading lrcm the hall into the ohepel 18 not
a Front door" of the chapel beoauee the oame la not an
outside door racing the 8tre.t.

                                     Very   truly   your8

                                 ATTamY     GEmm.     OF TImis



                                               Wm.
                                                 J. FarmIng
                                                  dsUf
                                                     8tCUlt